DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are current in the application.  Claims 1-11 are currently under examination. 
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 was filed on the mailing date of the application on October 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 14, 2021 was filed after the mailing date of the application on October 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishibashi (US 2018/0352616 A1) in view of Zushi et al (US 2017/0327974 A1, cited in IDS). 
Regarding claim 1, Oishibashi teaches a microwave carbonization apparatus (Figs. 1, 2A, 2B, para. 0009-0020) comprising:  a carbonization furnace in which a carbon fiber is carbonized (Figs. 1, 2A, 2B, part 11 para. 0021), a moving tube which passes through the carbonization furnace and through which the carbon fiber moves (Figs. 1, 2A, 2B part 13, para. 0026, 0041); a heating element disposed inside the carbonization furnace (e.g. the second tubular member, part 14, para. 0028 or part 15 para. 0035); and an irradiation part configured to irradiate the microwave into the carbonization furnace, wherein the heating element has a structure of which one side is opened (i.e. holes in the second tubular member, para. 0035 parts 15b).
Oishibashi does not explicitly teach the heating element being disposed outside the moving tube.  
In the same field of endeavor (microwave carbonization furnace) Zushi et al teaches having an adiabatic sleeve (i.e. a heating device, Fig. 3 part 26 para. 0112) inside the carbonization furnace and arranged around the tube axis (where the Examiner is reading the heating element as being disposed outside of the tube/tow path for the fiber, para. 0112).  Zushi et al teaches that this accelerates the carbonization of the fiber (para. 0090) and allows an additional heat source to be added onto the adiabatic sleeve, which further improves the quality of the carbon fiber. (para. 0090)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the teaching of Oishibashi by adding a heating element outside of the moving tube (i.e. outside of the tube/tow path for the fiber) as taught by Zushi et al, as this accelerates the carbonization of the fiber (para. 0090) and allows an additional heat source to be added onto the adiabatic sleeve, which further improves the quality of the carbon fiber. (para. 0090)
Regarding claim 2, Oishibashi teaches wherein the heating element is opened in a direction in which the microwave is irradiated so that carbon fiber is directly irradiated by the microwave.  (para. 0040)  
Regarding claim 3, the configuration of the heating element to have a hexahedral shape (with  corresponding surfaces of the heating element are penetrated by the moving tube, and the moving tube is surrounded by three surfaces of the heating element) is a mere change in shape that is a matter of choice for one of ordinary skill in the art; see MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  
Regarding claim 4, Zushi et al teaches wherein the heating element has a length of e.g. 100 to 2500 mm (para. 0117, i.e. 10 cm to 250 cm) in a direction in which the carbon fiber moves.  It would be obvious to one of ordinary skill in the art to adjust the length of the heating element/adiabatic sleeve to be e.g. 1 to 7 cm.  See e.g. MPEP 2144.04.IV.A and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 5, Zushi et al teaches wherein the heating element (adiabatic sleeve) has an inside diameter of e.g. 15 to 55 mm and an outside diameter of e.g. 20 to 60 mm (para. 0117) with a length of e.g. 100 to 2500 mm (para. 0117) and where the carbonization furnace as a whole has an inside diameter of 90 to 110 mm and a length of 260 to 2080 mm (para. 0119). It would be obvious to one of ordinary skill in the art to adjust the dimensions of the heating element and the carbonization furnace to have the heating element occupy 1.7% or less of an internal volume of the carbonization furnace.  See e.g. MPEP 2144.04.IV.A and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 6, Oishibashi teaches wherein the inside of the carbonization furnace has an inert gas atmosphere.  (para. 0033)
Regarding claim 7, Zushi teaches wherein the irradiation part comprises a waveguide through which the microwave moves, wherein the waveguide is connected to one side of the carbonization furnace.  (Fig. 1 part 22 para. 0105) 
Regarding claim 8, Oishibashi teaches wherein the moving tube is made of quartz.  (para. 0022)
Regarding claim 9, the moving tube made of the quartz having a loss tangent of less than 0.0003 would be an inherent property of the quartz.  See MPEP 2112.01.I and   In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 10, Zushi et al teaches wherein the heating element (adiabatic sleeve) has an inside diameter of e.g. 15 to 55 mm and an outside diameter of e.g. 20 to 60 mm (para. 0117) with a length of e.g. 100 to 2500 mm (para. 0117) and where the carbonization furnace as a whole has an inside diameter of 90 to 110 mm and a length of 260 to 2080 mm (para. 0119). It would be obvious to one of ordinary skill in the art to adjust the dimensions of the heating element, the tow line/tube and the carbonization furnace to have a cross- sectional area of the moving tube equal to or less than 5.9% of a cross-sectional area of the carbonization furnace.  See e.g. MPEP 2144.04.IV.A and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 11, Oishibashi teaches wherein nitrogen is injected into the moving tube to generate the inert gas atmosphere. (para. 0033) Zushi et al also teaches wherein nitrogen is injected into the carbonization furnace to generate the inert gas atmosphere. (para. 0136)
Conclusion
Claims 1-11 are rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6514449 B1 (Microwave and plasma-assisted modification of composite fiber surface topography); US 7824495 B1 (System to continuously produce carbon fiber via microwave assisted plasma processing); US 20130196155 A1 (Apparatus and process for the surface treatment of carbon fibers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794